Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.       Acknowledgement is made of the amendment filed 04/25/22.
Claims 1-20 remain pending in the application. 
• No claims are currently amended. 
• No claims are canceled. 
• No claims are new.
• No amendment was made to the specification (The abstract).The objection is therefore maintained. The abstract of the disclosure is objected to because it contains legal 
term "comprises ". Correction is required.  See MPEP § 608.01(b).

Response to Arguments
3.	Applicant’s arguments filed on 04/25/22, with respect to the rejection of claims 1-4,7-14 and 17-20 under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180084602)(see IDS) in view of Babaei et al (US 20190207737) have been fully considered and are persuasive.  The rejection has been withdrawn(see arguments).
   


4.	Applicant's arguments filed on  04/25/22 with respect to the rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,772,151 in view of Lee et al (US 20180084602)(see IDS) . have been fully considered but they are not persuasive. 
  	Applicant's arguments: Claims 1-10 stand rejected on the ground of non-statutory obviousness-type double patenting as allegedly being unpatentable over claims 1-10 of U.S. Patent No. 10,772,151 in view of US 2018/0084602 (“Lee”). Specifically, the Office alleges that the ’151 discloses “all of the subject matter...except for ‘and the report mask’.” Office Action, p. 4. Applicant respectfully disagrees.
Without acquiescing to the validity of the Examiner’s characterization of the ’151 patent,
Lee does not disclose “the report mask,” as recited in claim. See infra. Therefore, the combination of the °151 patent and Lee does not disclose the subject matter of claims 1-10. Accordingly, Applicant respectfully requests the Examiner to reconsider and withdraw the rejection of claims 1-10 on the ground of non-statutory obviousness-type double patenting. (see remarks page 7 of 12).
Examiner's response: Examiner respectfully disagrees, as U.S. Patent No. 10,772,151 reasonably teaches the argued features and renders the claims unpatentable. 
With regards to claim 1, (see table below).
Instant application (claim 1)
U.S. Patent No. 10,772,151 (claim 1)
A method comprising:
 receiving, by a wireless device, a report mask indicating a transmission of a layer 1 reference signal received power (L1-RSRP) report limited to a time period when a discontinuous reception (DRX) timer is running;
 transmitting at a first time, the L1-RSRP report, in response to the DRX timer running at a predefined time period before the first time, wherein the L1-RSRP report comprises: 
an L1-RSRP value; and
 a reference signal index associated with the L1-RSRP value; and
 skipping at a second time, a configured L1-RSRP report transmission, in response to: 
the DRX timer not running at the predefined time period before the second time; and 
the report mask.
A method comprising: 
receiving, by a wireless device from a base station, one or more messages comprising: a timer value of a discontinuous reception (DRX) on duration timer for a DRX operation; radio resources of a plurality of reference signals for a transmission of a layer 1 reference signal received power (L1-RSRP) report; and 
a report mask indicating the transmission of the L1-RSRP report is limited to a time period when the DRX on duration timer is running; transmitting, at a first time, the L1-RSRP report based on the DRX on duration timer running at a predefined time period before the first time, wherein the L1-RSRP report comprises:
 a L1-RSRP value; and 
a reference signal resource index associated with one of the plurality of reference signals; and 
skipping based on the report mask, a configured transmission, at a second time, of the L1-RSRP in response to the DRX on duration timer not running at the predefined time period before the second time.


The Examiner will like to point that the U.S. Patent No. 10,772,151 teaches “the report mask” (see from table above, - - -“a report mask indicating - - “, “skipping based on the report mask- - -“).
Further Lee in the same endeavor discloses discontinuous reception (DRX) operation, by a wireless device, in a wireless communication system. Lee discloses report mask (see abstract, claim 1, a channel quality indicator (CQI) masking which indicates that channel state information is to be reported on a physical uplink control channel (PUCCH) while an onDurationTimer is running).
Therefore, the rejection based on U.S. Patent No. 10,772,151 in view of Lee et al (US 20180084602)(see IDS)  is properly maintained.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,772,151 in view of Lee et al (US 20180084602)(see IDS) .
7.	With regards to claim 1, Patent No. ‘151  discloses a method comprising: receiving, by a wireless device, a report mask indicating a transmission of a layer 1 reference signal received power (L1-RSRP) report limited to a time period when a discontinuous reception (DRX) timer is running; transmitting at a first time, the L1-RSRP report, in response to the DRX timer running at a predefined time period before the first time, wherein the L1-RSRP report comprises: an L1-RSRP value; and a reference signal index associated with the L1-RSRP value; and skipping at a second time, a configured L1-RSRP report transmission, in response to: the DRX timer not running at the predefined time period before the second time (see claim 1, A method comprising: receiving, by a wireless device from a base station, one or more messages comprising: a timer value of a discontinuous reception (DRX) on duration timer for a DRX operation; radio resources of a plurality of reference signals for a transmission of a layer 1 reference signal received power (L1-RSRP) report; and a report mask indicating the transmission of the L1-RSRP report is limited to a time period when the DRX on duration timer is running; transmitting, at a first time, the L1-RSRP report based on the DRX on duration timer running at a predefined time period before the first time, wherein the L1-RSRP report comprises: a L1-RSRP value; and a reference signal resource index associated with one of the plurality of reference signals; and skipping based on the report mask, a configured transmission, at a second time, of the L1-RSRP in response to the DRX on duration timer not running at the predefined time period before the second time.; 
Patent No. ‘151’ discloses all of the subject matter discussed above, except for and the report mask. 
However, Lee et al discloses a channel quality indicator (CQI) masking which indicates that channel state information is to be reported on a physical uplink control channel (PUCCH) while an onDurationTimer is running. In [0091] if CQI masking (cqi-Mask) is setup by upper layers: [0092] when onDurationTimer is not running, CQI/PMI/RI/PTI on PUCCH shall not be reported. [0093] else: [0094] when not in Active Time, CQI/PMI/RI/PTI on PUCCH shall not be reported.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Patent No. ‘151’  as taught by Lee et al and include report mask 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before the effectivefiling date of the claimed invention to modify the invention of Patent No. ‘151’ as taught by Lee et al and include report mask with a reasonable expectation of success, thusimprove wireless communication (see Lee et al, [0006]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art at before the effective filing date of the claimed invention. 
With regards to claim 2, Patent No. ‘151 discloses the method of claim 1, further comprising receiving an indication of first uplink control resources for the L1-RSRP report (see claim 2, The method of claim 1, wherein the one or more messages further indicate first uplink control resources for the L1-RSRP report) 

With regards to claim 3, Patent No. ‘151 discloses the method of claim 1, wherein the reference signal index indicates at least one of: a first plurality of channel state information reference signals; and a second plurality of synchronization signal blocks. (see claim 3, The method of claim 1, wherein the plurality of reference signals comprise at least one of: a first plurality of channel state information reference signals; and a second plurality of synchronization signal blocks.).

With regards to claim 4, Patent No. ‘151 discloses the method of claim 1, wherein the report mask further indicates a transmission is limited to the time period when the DRX timer is running, wherein the transmission comprises at least one of: a channel quality indicator (CQI); a precoding matrix indicator (PMI); a channel state information reference signal resource indicator (CRI); and a rank indicator (RI) report. ( see claim 4, The method of claim 1, wherein the report mask further indicates a transmission is limited to the time period when the DRX on duration timer is running, wherein the transmission comprises at least one of: a channel quality indicator (CQI); a precoding matrix indicator (PMI); a channel state information reference signal resource indicator (CRI); and a rank indicator (RI) report.).

With regards to claim 5, Patent No. ‘151 discloses the method of claim 1, wherein the reference signal index is selected with a largest L1-RSRP value of a reference signal among L1-RSRP values of the plurality of reference signals. ( see claim 5, The method of claim 1, wherein the reference signal resource index is selected with a largest L1-RSRP value of a reference signal among L1-RSRP values of the plurality of reference signals.).

With regards to claim 6, Patent No. ‘151 discloses the method of claim 1, wherein the L1-RSRP report further comprises at least a second L1-RSRP value and at least a second reference signal resource index. ( see claim 6, The method of claim 1, wherein the L1-RSRP report further comprises at least a second L1-RSRP value and at least a second reference signal resource index.  ).

With regards to claim 7, Patent No. ‘151 discloses the method of claim 1, wherein a medium access control entity of the wireless device is in active time at the predefined time period before the second time. ( see claim 7, The method of claim 1, wherein a medium access control entity of the wireless device is in active time at the predefined time period before the second time.).

With regards to claim 8, Patent No. ‘151 discloses the method of claim 7, wherein the active time comprises at least one of: a time while one or more DRX timers are running; a time while a scheduling request is sent on uplink control channel and is pending; a time while an uplink grant for a pending hybrid automatic repeat request (HARQ) retransmission can occur and there is data in corresponding HARQ buffer; and a time while a downlink control channel indicating a new transmission addressed to an identifier of the wireless device has not been received after successful reception of a random access response for a preamble not selected by the medium access control entity of the wireless device. ( see claim 8, The method of claim 7, wherein the active time comprises at least one of: a time while one or more DRX timers are running; a time while a scheduling request is sent on uplink control channel and is pending; a time while an uplink grant for a pending hybrid automatic repeat request (HARQ) retransmission can occur and there is data in corresponding HARQ buffer; and a time while a downlink control channel indicating a new transmission addressed to an identifier of the wireless device has not been received after successful reception of a random access response for a preamble not selected by the medium access control entity of the wireless device.).

With regards to claim 9, Patent No. ‘151 discloses the method of claim 1, further comprising receiving an indication of a short DRX cycle for a DRX operation. ( see claim 9, The method of claim 1, wherein the one or more messages further indicate a short DRX cycle for the DRX operation.).

With regards to claim 10, Patent No. ‘151 discloses the method of claim 9, wherein the wireless device starts the DRX timer based on a received timer value in response to the short DRX cycle being used ( see claim 10, The method of claim 9, wherein the wireless device starts the DRX on duration timer based on the timer value in response to the short DRX cycle being used.). 

Allowable Subject Matter
8.	Claims 11-20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: None of the prior arts cited alone or in combination provides the motivation to teach receiving, by a wireless device, a report mask indicating a transmission of a layer 1 reference signal received power (L1-RSRP) report limited to a time period when a discontinuous reception (DRX) timer is running; transmitting at a first time, the L1-RSRP report, in response to the DRX timer running at a predefined time period before the first time, wherein the L1-RSRP report comprises: an L1-RSRP value; and a reference signal index associated with the L1-RSRP value; and skipping at a second time, a configured L1-RSRP report transmission, in response to: the DRX timer not running at the predefined time period before the second time; and the report mask as recited in claims 11 and 20.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        July 29, 2022